Citation Nr: 1031736	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-03 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a hiatal hernia, to include 
residuals of hiatal hernia repairs.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from October 1998 
to June 1999 and on active duty from September 2003 to March 
2008.  The Veteran also had an intervening period of service with 
a reserve component.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The evidence of record shows residuals of hiatal hernia repairs 
performed on active duty.


CONCLUSION OF LAW

Residuals of hiatal hernia repairs were incurred in active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions 
under the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
of VCAA have been satisfied in the present case, it is the 
Board's conclusion that this law does not preclude the Board from 
adjudicating the issue of entitlement to service connection for a 
hiatal hernia, to include residuals of hernia repairs.  This is 
so because the Board is taking action favorable to the Veteran by 
granting service connection for the disorder at issue.  As such, 
this decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain 
circumstances, lay evidence may also be competent to establish a 
medical diagnosis or medical etiology.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); but see Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In an August 2003 service treatment report, the Veteran 
complained of intermittent stabbing anterior chest pain.  She 
gave a history of gastroesophageal reflux disease (GERD) for one 
year.  An esophagogastroduodenoscopy (EGD) procedure was 
conducted in October 2003.  A December 2003 chest x-ray revealed 
no evidence of esophageal dysmotility, mass, ulceration, 
stricture, mucosal abnormality, or evidence of extrinsic 
compression.  There was no demonstrated hiatal hernia or 
gastroesophageal reflux.  The resulting impression was a negative 
Barium esophagram.

A January 2004 operative report noted that the Veteran had the 
pre-operative EGD which was negative for Barrett's esophagus and 
the upper gastrointestinal system was within normal limits.  
However, the Veteran had an abnormal pH probe study.  It was 
indicated that she underwent a lap Nissen fundoplication in 
January 2004.  On a postoperative follow-up visit, the Veteran 
denied reflux symptoms and reported that prandial pain decreased.

In an April 2004 report of medical history, the Veteran reported 
a history of "frequent indigestions or heartburn" and 
"stomach, liver, intestinal trouble, or ulcer," and that she 
had a surgery in January for extreme acid reflux.  The examiner 
noted that the Veteran underwent a surgery in the stomach and 
that acid reflux had resolved with surgery.  On clinical 
evaluation, the examiner noted that the Veteran's abdomen and 
viscera were normal.

An October 2005 chest x-ray report revealed evidence of air 
distension which was noted to be a fairly sizable hiatal hernia 
that was not evident previously.  There were also a couple of 
postoperative clips projecting a little below the level of the 
esophageal junction that were not seen previously.  It was noted 
that the appearance of the distended viscus, presumably hiatal 
hernia behind the heart, was somewhat unusual.  The impression 
was suggestive of a surgery in the region of esophageal junction 
for the gaseous distension of hiatal hernia in the retrocardiac 
region.  

A December 2006 chest x-ray report noted that there was an air-
fluid level behind the heart, compatible with a large hiatal 
hernia.  The impression was fixed hiatal hernia.

In February 2007, the Veteran underwent a VA general medical 
examination.  She reported that she had GERD symptoms since 2002 
that became so severe she had fundoplication completed in 2004.  
She denied any current symptoms of GERD.  In an April 2007 
service treatment report, the Veteran reported that her reflux 
symptoms started to return.  It was noted that she reportedly had 
a large hiatal hernia noted on x-ray.  The physician stated that 
it was certainly possible that the Veteran's previous 
fundoplication wrap had slipped.  The provisional diagnosis was 
hiatal hernia.  A May 2007 service treatment report noted that 
during her deployment in Iraq from August 2004 to October 2005, 
the Veteran noticed unusual sensations in the chest, as well as 
recurrence of her reflux symptoms.  The impression was hiatal 
hernia and failed Nissen fundoplication.

A May 2007 Barium swallow study revealed a large sliding hiatal 
hernia with gastric deformity at the region of esophageal hiatus 
that was most likely related to a remnant of fundoplication wrap 
which might be at least partially disrupted.  It was also noted 
that some gastroesophageal reflux was observed during 
fluoroscopy.

A June 2007 chest x-ray report noted redemonstration of increased 
retrosternal airspace, consistent with air trapping, and surgical 
clips in the left upper quadrant.  There was no evidence of acute 
process, but radiographic changes of hiatal hernia were noted.  A 
June 20007 operative report noted a finding of a large recurrent 
paraesophageal hernia.  The Veteran had some recurrent reflux 
symptoms and postprandial epigastric discomfort and pain.  An 
endoscopy showed a slightly disrupted wrap with a 5 centimeter 
paraesophageal hernia, and a manometry showed normal esophageal 
motility, with a poorly relaxing fundoplication.  Gastric 
emptying study was normal.  It was indicated that the Veteran 
underwent a repair of the previous fundoplication.

A February 2008 VA outpatient treatment report noted that the 
Veteran was seen with a complaint of reflux.  She gave a history 
of severe reflux requiring two surgeries.  It was noted that she 
needed to have a Barium swallow study done annually, with the 
next one due in June.  The Veteran reported diarrhea for five 
times per week that began with abdominal pain.

After discharge from military service, the Veteran underwent an 
April 2008 VA examination of the stomach, duodenum, and 
peritoneal adhesions.  The Veteran reported a history of chronic 
diarrhea that she first noticed while in Iraq in 2004.  It was 
noted that hiatal hernia was diagnosed in 2004 after having 
problems with reflux and that she underwent a Nissen 
fundoplication at that time.  The Veteran reported that her 
symptoms for the hiatal hernia had improved and she had no 
complaints.  She denied symptoms of acid reflux, epigastric 
burning, reflux of food, or indigestion.  She described her GERD 
as excessive farting and burping.  Diagnoses included a history 
of intermittent diarrhea of unknown etiology, a history of hiatal 
hernia with Nissen fundoplication, and a history of GERD, 
resolved.

A June 2008 Barium swallow study showed that Nissen 
fundoplication appeared intact.  Gastroesophageal reflux was to 
the level of carina and small outpouching in the 
carinal/subcarinal esophagus represented mild traction 
diverticulum.  The impression was gastroesophageal reflux, 
traction diverticulum, and large tonsils with lymphoid 
hyperplasia.

In October 2008, a VA medical opinion was requested to ascertain 
whether the Veteran currently had GERD and/or hiatal hernia.  The 
VA examiner was also requested to provide an opinion as to 
whether if there is a current diagnosis of GERD and/or hiatal 
hernia, whether the preexisting GERD and/or hiatal hernia 
aggravated beyond normal progression during the Veteran's active 
military service.  The examiner noted that the Veteran's claims 
file was reviewed.  The examiner stated that an esophagogram 
performed in the summer of 2008 showed reflux disease and a 
traction diverticulum.  There was no evidence of hiatal hernia.  
The examiner concluded that the Veteran still had reflux disease.  
Concerning the aggravation issue, the examiner opined that the 
Veteran's reflux disease was aggravated beyond normal progression 
during service given her numerous visits and complaints of reflux 
symptoms while on active duty and complaints about worsening 
symptoms in the upper gastrointestines.

After a careful review of the record, the Board finds no evidence 
of record showing a current hiatal hernia.  The Board recognizes 
that the Veteran was found to have hiatal hernia in service which 
required two surgeries in 2004 and 2007.  On each occasion, the 
hiatal hernia was fixed with a Nissen fundoplication procedure.  
Since the second fundoplication in June 2007, the Veteran has 
reported that her symptoms for the hiatal hernia had improved and 
she had no complaints.  Furthermore, the medical evidence 
indicates that the Veteran no longer has a hiatal hernia since it 
was corrected through Nissen fundoplication in June 2007.  The 
June 2008 Barium swallow study showed that Nissen fundoplication 
appeared intact and the October 2008 VA examiner noted there was 
no evidence of hiatal hernia.  

The Board considered whether the Veteran has any other 
gastrointestinal disorder or any residuals of the Nissen 
fundoplication performed to correct her hiatal hernia in service.  
The record reflects that the Veteran currently has GERD symptoms.  
However, service connection is in effect for irritable bowel 
syndrome, to include chronic diarrhea and GERD, effective March 
5, 2008.  Specifically, in a January 2009 rating decision, the RO 
granted service connection for GERD, and assigned an evaluation 
of 10 percent, effective July 10, 2008.

However, at her hearing before the Board, the Veteran testified 
that as a result of her inservice hiatal hernia repairs, she had 
scars on her abdomen.  Although there is no current medical 
evidence showing these scars, the Veteran's statements are 
competent evidence of the presence of these scars and their 
relationship to her hiatal hernia repairs while she was on active 
duty.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  Moreover, the Board finds the Veteran's testimony 
credible.  Accordingly, service connection for residuals of 
hiatal hernia repairs is warranted. 


ORDER

Service connection for residuals of hiatal hernia repairs is 
granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


